208 F.2d 796
COMMISSIONER OF INTERNAL REVENUEv.ECCLES.
No. 6683.
United States Court of Appeals Fourth Circuit.
Argued November 19, 1953.
Decided December 9, 1953.

James Q. Riordan, Sp. Asst. to Atty. Gen., Washington, D. C. (H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack and Lee A. Jackson, Sp. Assts. to Atty. Gen., Washington, D. C., on brief), for petitioner.
Randolph E. Paul, Washington, D. C. (Carolyn E. Agger, Washington, D. C., on brief), for respondent.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is a petition to review a decision of the Tax Court holding that taxpayer was entitled to file a joint income tax return with his wife for the taxable year ending prior to the date upon which he became finally divorced although an interlocutory decree had been entered prior to the expiration of the year. We think that the decision of the Tax Court was clearly correct for reasons adequately stated in its opinion. See 19 T.C. 1049.


2
Affirmed.